Citation Nr: 0310867	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-08 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for 
hypertension, presently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to April 
1979.

This case comes to the Board of Veterans' Appeals (Board) by 
means of an August 2001 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran was afforded an examination 
in January 2003 by VA for disability evaluation purposes.  
The examining physician opined that the veteran had other 
conditions that were secondary to his service-connected 
hypertension to include hypertensive heart disease, chronic 
headaches, and episodic congestive heart failure.  Under 
certain circumstances, a report of a VA examination may serve 
as an informal claim for VA benefits.  See 38 C.F.R. § 3.155.  
This matter is referred to the RO for further consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

Following the issuance of the Statement of the Case and the 
certification of the appeal to the Board, the Board chose to 
undertake additional development of the evidence of this 
case, pursuant to 38 C.F.R. § 19.9(a)(2).  This development 
consisted of asking the veteran to provide information about 
treatment for his heart condition and scheduling him for a VA 
compensation and pension examination.  In response to the 
Board's development, the veteran provided copies of private 
medical records with a waiver of RO consideration.  
Additionally, the veteran was afforded a January 2003 VA 
examination.  

Since undertaking the aforementioned development, the United 
States Court of Appeals for the Federal Circuit invalidated 
provisions of 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have this new evidence initially considered by the 
RO.  Likewise, the Board can no longer attempt to cure VCAA 
deficiencies.  The result is that the RO must review evidence 
developed by the Board and adjudicate the claim considering 
that evidence, as well as evidence previously of record.  Of 
course, the review by the RO may indicate a need for further 
development.  Also, the RO must notify the appellant of the 
applicable provisions of VCAA, including what evidence is 
needed to support the claim, what evidence VA will develop, 
and what evidence the veteran must furnish.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


